Name: 1999/321/CFSP: Council Decision of 10 May 1999 concerning the practical arrangements for the participation of all Member States in tasks pursuant to Article 17(2) of the Treaty on European Union for which the Union avails itself of the WEU
 Type: Decision
 Subject Matter: European construction; NA;  international security;  cooperation policy
 Date Published: 1999-05-13

 Avis juridique important|31999D03211999/321/CFSP: Council Decision of 10 May 1999 concerning the practical arrangements for the participation of all Member States in tasks pursuant to Article 17(2) of the Treaty on European Union for which the Union avails itself of the WEU Official Journal L 123 , 13/05/1999 P. 0014 - 0017COUNCIL DECISIONof 10 May 1999concerning the practical arrangements for the participation of all Member States in tasks pursuant to Article 17(2) of the Treaty on European Union for which the Union avails itself of the WEU(1999/321/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 17(3) thereof,Having regard to the Declaration relating to the Western European Union (WEU) included in the Final Act signed upon the adoption of the Treaty of Amsterdam,(1) Whereas Article 17(3) of the Treaty on European Union stipulates the right of all Member States of the European Union to participate fully in the tasks referred to in Article 17(2) thereof when the Union avails itself of the WEU for the elaboration and implementation of its decisions on these tasks;(2) Whereas, pursuant to the said Article 17(3), the Council is to adopt, in agreement with the institutions of the WEU, the necessary practical arrangements to allow all Member States contributing to the above tasks to participate fully and on an equal footing in planning and decision-taking in the WEU;(3) Whereas, in paragraph 6 of the aforesaid Declaration, the WEU confirmed that all Member States of the European Union are to be entitled to participate fully in the tasks referred to in Article 17(2) of the Treaty on European Union when the European Union avails itself of the WEU to elaborate and implement its decisions on these tasks;(4) Whereas, on 18 November 1997, the WEU Council adopted as Decision concerning the participation of WEU Observer States in operations carried out in accordance with Article 17(3) of the Treaty on European Union; whereas that Decision and the accompanying agreed minutes provide for practical arrangements allowing all Member States of the European Union contributing to the tasks in question to participate fully on an equal footing in planning and decision-taking in the WEU; whereas, in adopting the said Decision, the WEU institutions have expressed their agreement on these arrangements as the practical arrangements referred to in Article 17(3) of the Treaty on European Union,HAS DECIDED AS FOLLOWS:Article 1The practical arrangements allowing all Member States contributing to the tasks referred to in Article 17(2) of the Treaty on European Union to participate fully and on an equal footing in planning and decision-taking in the WEU are hereby approved.The text of the practical arrangements is attached to this Decision.Article 2This Decision shall enter into force on the day of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 10 May 1999.For the CouncilThe PresidentH. EICHELPRATICAL ARRANGEMENTS1. When the European Union avails itself of the WEU in accordance with Article 17(3) of the Treaty on European Union, the discussion of the relevant agenda items of the WEU Council and its relevant working groups and committees shall be open to full participation of the Observer States. The provision contained in paragraph 4 of the Rome Declaration on WEU Observers permitting, if a majority of Member States or half of the Member States including the Presidency so decides, an exclusion of Observer States from meetings of the WEU Council, shall not apply(1).2. When the European Union avails itself of the WEU in accordance with Article 17(3) of the Treaty on European Union, the provision contained in paragraph 4 of WEU document C(96) 140, which provides, if a majority of Member States or half of the Member States including the Presidency so decides, for an exclusion of Observer States from the participation in an operation, shall not apply.3. An Observer State that has notified the WEU Permanent Council(2) of its intention to contribute to an operation undertaken by the WEU at the request of the European Union by committing military and/or other relevant forces corresponding to the nature of the operation(3) shall be entitled to participate with the same rights and obligations as full Members in the planning and decision-taking in the WEU concerning the task. This includes the same right of participation as other contributing countries in the command structures of the operation.4. Observer States taking part in operations for which the European Union avails itself of the WEU shall contribute to the common costs and any additional costs to the WEU budget incurred as a direct result of the operation in accordance with the cost-sharing formula in WEU document CM(95)5, Annex 1, Appendix 1, paragraph 3, or any subsequent WEU regulation(4).5. In order to facilitate the full participation of Observer States in these operations:- Observer States are invited to nominate forces answerable to the WEU (FAWEU),- Observer States shall be offered a connection to the WEU communications network for all communications concerning meetings and activities in which the Observers participate as soon as technically possible providing that the relevant security requirements are met and that they contribute to the costs of the network. The amount of the contribution shall be decided by the WEU Council on the basis of a proposal of the Secretary-General after consultation with the Observer States and discussion in the relevant groups,- liaison between the Observer States and the WEU military staff will be ensured through the Observer's military delegates. Additional military personnel attached to the military delegates of Observer States may act as points of contact for a specific crisis from the moment the Council decides to address a crisis in WEU,- Observer States which have notified the WEU Permament Council of their intention to contribute to the operation by committing military and/or other relevant forces corresponding to the nature of the operation(5), shall be invited, taking into account specific military requirements, to participate, subject to the relevant security regulations, in planning meetings and conferences, and all planning work of the Planning Cell related to that operation. For the purposes of planning for the operation in question, Observer States will be invited, as appropriate, to reinforce a dedicated Planning Cell unit, where all the planning for the operation will take place, with personnel on the basis of terms of reference to be elaborated subject to the relevant security regulations. The terms of reference will provide for participation in all planning and preparation work for the operation, including ad hoc and formal planning meetings and conferences, task forces and daily working groups,- Observer States will be entitled to participate in WEU exercises related to operations which might result from Article 17(3) of the Treaty on European Union on the basis of paragraphs 2, 3 and 4.(1) This paragraph shall apply during all phases of crisis management, including EU/WEU interaction in the evaluation and monitoring of an emerging crisis.(2) The notification by an Observer State of its intention to commit forces to an operation referred to in paragraph 3, which can be made during all phases of the crisis, shall be sent to the WEU Permanent Council through the WEU Secretary-General. The notification will not necessarily specify the exact units of the future contribution, and it does not alter the force-creation procedures currently in force in the WEU, i.e. the formal commitment of forces follows the adoption of the OPLAN for the operation.(3) This commitment may cover the provision of logistical and other facilities of a significant nature.(4) Any modification to the cost-sharing formula shall require the agreement of Observer States in so far as it relates to the contribution of Observer States to the costs of operations undertaken by the WEU at the request of the EU.(5) This commitment may cover the provision of logistical and other facilities of a significant nature.StatementThe Member States of the EU which are members of the Western European Union (WEU) stated that the WEU Council adopted, on 18 November 1997, a Decision on the implementation of paragraph 14, fourth to sixth indents, of the WEU Declaration of 22 July 1997. They indicated that this Decision contained modalities allowing the Member States which are WEU observers to participate fully in all operations undertaken by the WEU, which shall apply to measures within the range of Petersberg tasks undertaken by WEU in response to any specific crisis.The Council took note of this Statement.